DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment/argument filed on Sep 24, 2020. The claims 1-2, 4-11, 13-22 are pending for examination.
Claims: 3, 12 (canceled)

Response to Argument
Applicant’s arguments filed on Sep 24, 2020, with regards to rejection of claim 1-2, 4-11, 13-22 have been fully considered and they are persuasive. 
In Applicants remarks, on pages 11-12, Applicant argues that Bhogal and Lane do not teach claim 1, especially, in the portion of the claim, “the first message is from a first member of the group chat and identifies a second member of the group chat”.Docket No. JP920160151US1_8150-0728 causing a group chat to display a first callout." Thus, it is the group chat window of the second member specified by the first message that displays the first callout. 
In response to the applicant arguments, a new ground of rejection is applied over Chen (US 2008/0228894A1).
Reply to Office Action dated June 24, 2020Applicant is further argues on pages 14-16 that Lane does not disclose in part of claim 5, “causing display of a second callout on a scroll control of a group chat window of the first member to visually indicate that a reply to the first message is received, wherein the second callout is at a location of the scroll control of the group 
In response to the applicant arguments, a new ground of rejection is applied over Chen (US 2008/0228894A1)

Applicant is further argues on page 18 that KIM does not teach claim 4, especially, “wherein the first callout is positioned on a scroll control of the group chat window of the second member at a location on the scroll control that indicates the position of the first message within the plurality of chronologically ordered messages.”
In response to the applicant arguments, a new ground of rejection is applied over Chen (US 2008/0228894A1)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, 13- 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2008/0228894A1)
Regarding claim 1,
Chen teaches, a method of group chat communication, comprising (see abstract, and fig. 3 and 4: 
multiple users in a chat session,), wherein the first message is from a first member of the group chat and specifies a second member of the group chat (see para [0037] Instant messaging server process 308 may only be involved in providing an indication of when particular users are online. Note: particular user refers as a second member.)

distributing, using the processor, the first message to the members of the group chat (see para [0049],  the message is sent to all users using send button.); and
in response to receiving the first message and using the processor, causing a group chat window of the second member to display a first callout (see para [0051] A first callout is a special message for mentioned user (i.e. user B). This message is displayed only mentioned member window. It shows another window (i.e. called mini-window. Mentioned user (e.g. user B) is online or unavailable in session. Mentioned user (user B) has to reply in real session or another time. Note: for mini-window (para [0049])) 

wherein the group chat window of the second member is configured to display a plurality of chronologically ordered messages posted by the members of the group chat (see para [0051]-[0052]), wherein the first callout identifies the first member and indicates a position of the first message within the plurality of chronologically ordered messages (see para [0051] line 3-6, a user's response is put into context in order to reduce miscommunication. Note: Chat is put in orderly in a context means, chatting position is in a chronologically ordered.), and wherein a selection of the first callout causes the first callout to display the message and to display a user interface element configured to receive a reply to the first message (see last part of para [0052] the user may enter text to respond to Tom Storey in dialog area 506. When composing a response, the user may select Send button 508 or execute other appropriate keystrokes to send the text entered into dialog area 506 to Tom Storey. Note: User selects the text box to reply based on the first user’s message. Text box of reply button refer as a first callout.)

Regarding claim 2,
Chen teaches claim 1,
Chen further teaches, wherein a selection of the first callout automatically scrolls the group chat window of the second member to the position of the first message within the plurality of chronologically ordered messages to display the first message (see para [0057] and [0062] scrolling window in chat message.)

Regarding claim 4,
Chen teaches claim 1,
Chen teaches, wherein the first callout is positioned on a scroll control of the group chat window of the second member at a location on the scroll control that indicates the position of the first message within the plurality of chronologically ordered messages (see para [0058]-[0059] The user may specify that the scrolling chat window display the content of all chats, the content of only particular chats, instant messages from all or only particular users for all chats. Note: The particular user is a second member of group participants.)

Regarding claim 5,
Chen teaches claim 1,
Chen teaches further comprising: 
receiving a second message from a third member of the group chat, wherein the second message is a reply to the first message and is entered into a text box presented in response to a selection of a tag of the second member within the first message within a group chat window of JP920160151US1_8150-0728 Page 31 of 36the third member (see para [0063] ; 
Note: chat topic: Rubix schedule was conducting between user Bosmaj and Keith walker (#624), and a user (third member): Tom Storey (#622) wants to reply on Keith Walker’s text box. Tom is a third member, and this callout is called s second callout.)
and 
causing display of a second callout on a scroll control of a group chat window of the first member to visually indicate that a reply to the first message is received, wherein the second callout is at a location of the scroll control of the group chat window of the first member indicating the position of the first message within the plurality of chronologically ordered messages (see para [0065] and [0066] a user (third member): Tom Storey (#622) wants to reply on Keith Walker’s text box. Tom is a third member, and this callout is called s second callout.)

Regarding claim 6,
Chen teaches claim 1,
Chen further teach, further comprising: in response to an acceptance of the second message as a response to the first message, indicating a change in status of the first message using the first callout and the second callout (see para [0071] the scrolling chat window is updated to reflect the user configuration (step 806).Note: chat message window is continue changing the position (i.e. called updating), and see also [0047] line 1-4, change conversations simply by turning one's head or moving to a different group.)

Regarding claim 7,
Chen teaches claim 1,
Chen further teaches,  comprising: receiving a second message from the second member, wherein the second message is entered through a user interface element presented within the first callout, wherein the second message is a reply to the first message; and in response to receiving the second message, causing a second callout to be displayed on a scroll control of a group chat window of the first member, wherein the second callout is at a location of the scroll control of the group chat window of the first member indicating the position of the first message within the plurality of chronologically ordered messages (see para [0063] and [0065]).

Regarding claim 8,
Chen teaches claim 1,
for first callout , and [0063] and [0066] for second callout.).

Regarding claim 9,
Chen teaches claim 7,
Chen further teaches, wherein a text box is provided in the second callout in response to a selection of the second callout (see para [0066])
wherein a text box is provided in the second callout in response to a selection of the second callout, the method further comprising: in response to receiving a third message from the first member entered through the text 3 of 20Application No. 15/401,187 Docket No. JP920160151US1_8150-0728 Reply to Office Action dated June 24, 2020box provided in the second callout, distributing the third message to the members of the group chat and causing the first callout of the group chat window of the second member to visually indicate the third message being provided as a reply to the second message (see para [0063] and [0066],
Claim 10 recites all the same elements of claim 1, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10.
Claim 11 recites all the same elements of claim 2, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 11.
Claim 13 recites all the same elements of claim 4, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 5, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 6, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 7, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 8, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 17.
Claim 18 recites all the same elements of claim 9, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 18.
Claim 19 recites all the same elements of claim 1, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 4, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 20.
Claim 21 recites all the same elements of claim 4, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 21.JP920160151US1_8150-0728 Page 32 of 36
Claim 22 recites all the same elements of claim 7, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 22.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

/Sm Islam/
Examiner, Art Unit 2457
Date: 02/24/2021
/YVES DALENCOURT/Primary Examiner, Art Unit 2457